


110 HR 1059 IH: Teacher Tax Cut Act of

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1059
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for elementary and secondary school teachers.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Cut Act of
			 2007.
		2.Credit for
			 teachers of elementary or secondary schools
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Elementary and
				secondary school teachers
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to $3,000.
						(b)Definitions
							(1)Eligible
				individual
								(A)In
				generalExcept as provided in subparagraph (B), for purposes of
				subsection (a), the term eligible individual means an individual
				who—
									(i)is
				a teacher in an elementary or secondary school, and
									(ii)is employed on a
				full-time basis for an academic year ending during the taxable year.
									(B)Excluded
				individualsSuch term does not include an individual who is
				employed, on a full-time basis for such academic year, as other staff (as
				defined in section 9101(29) of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7801(29))).
								(2)Elementary or
				secondary schoolThe term elementary or secondary
				school means any organization described in section 170(b)(1)(A)(ii)
				which provides education solely at or below the 12th grade.
							(c)Cost-of-living
				adjustment
							(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2007, the $3,000 amount contained in subsection (a) shall be
				increased by—
								(A)such amount,
				multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $10, such
				increase shall be rounded to the next highest multiple of $10.
							(d)RegulationsThe
				Secretary shall prescribe regulations to carry out this section, including
				regulations providing for claiming the credit under this section on Form
				1040EZ.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25B the following new item:
				
					
						Sec. 25E. Elementary and secondary school
				teachers.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
